DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 07/22/2020. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 07/22/2020 is compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joyce et al. (US 20180046182 A1, hereinafter “Joyce”).
Regarding claims 1 and 11, Joyce (Figs. 1 -2B) discloses a method for controlling autonomous driving in a vehicle capable of the autonomous driving (The vehicle 12 may be an autonomous or semi-autonomous vehicle 12, Joyce at ¶ [0005]), the method comprising: 
collecting vehicle travel status information and system status information during the autonomous driving (The collected/retrieved data may include, for example, data related to the failure mode identified by the vehicle 12; Joyce at ¶ [0062]);
 sensing (see Fig. 2A, 210) a failure based on the system status information; identifying normally controllable actuators when sensing the failure (In the block 210, the computer 20 determines whether a failure mode is present.; Joyce at ¶ [0048]); 
determining a risk degree corresponding to the sensed failure based on a normally controllable actuator information and the vehicle travel status information (In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode; Joyce at ¶ [0066] and The server 14 may adjust the risk level by a trip length factor based on the planned length of the trip; Joyce at ¶ [0068]); 
determining a safety state based on the normally controllable actuator information and the risk degree (dentifying environmental circumstances such as weather or road conditions that increase or decrease the risk presented by the failure mode or by the use of the back-up-subsystem; Joyce at [0067]); and determining a failure safety strategy corresponding to the safety state (…, for each failure mode, the server 14 may include a plurality of weighting tables, each weighting table including weighting factors which can be applied in determining a weighted risk level for the failure mode; Joyce at ¶ [0070]).

Regarding claims 2 and 12, Joyce (Figs. 1 -2B) discloses wherein determining the risk degree includes: identifying a failure type and the number of failures based on the normally controllable actuator information; determining an initial risk degree based on the failure type (The sensors 22 may provide the data to the vehicle 12 computer 20, which may use the data to determine whether the vehicle 12 sub-systems are operating within predetermined ranges or whether one or more of the vehicle 12 sub-systems is exhibiting a failure mode; Joyce at [0023]); determining a first weight value based on the number of failures; determining a second weight value based on the vehicle travel status information; and determining a final risk degree by applying the first weight value or the second weight value to the initial risk degree (…The vehicle 12 computer 20 may include a first table of failure modes which identifies each type of failure mode, and assigns a numeric risk level to the failure mode…; ¶ [0054] and [0055]-[0057]).

Regarding claims 3 and 13, Joyce (Figs. 1 -2B) discloses wherein the failure type includes at least one of a driver status and intention determining sensor failure, a failure of a rain sensor for weather determination, an autonomous driving controller failure, a global positioning system (GPS) receiver failure, a tire air pressure rapid decrease failure, a failure of a sensor for sensing a region ahead of the vehicle, a steering-related actuator failure, a braking-related actuator failure, a driving-related actuator failure, a shift-related actuator failure, or a stability control-related actuator failure (The vehicle 12 computer 20 may include one or more additional tables. The additional tables may provide weighting factors to determine a weighted risk level of a failure mode based on environmental conditions. For example, a tire with low pressure may have a risk level of 0.2. For a trip that is occurring in the rain, however, the risk level may be weighted with a factor of 1.5, resulting in a weighted risk level associated with the low tire pressure for the trip in the rain to 0.3; Joyce at [0056] and [0057]).

Regarding claims 4 and 14, Joyce (Figs. 1 -2B) discloses wherein determining the failure safety strategy corresponding to the safety state includes: determining an actuator to be used corresponding to the determined safety state among the identified normally controllable actuators (Some failure modes, such as a brake not working, a steering controller not working, etc. may be determined to exceed the risk level threshold independent of other factors; Joyce at [0016]); determining a maximum allowable time corresponding to the determined safety state based on the actuator determined to be used and the final risk degree; and determining an optimal failure safety scenario through the actuator determined to be used in the determined safety state (…The vehicle 12 computer 20 may include a first table of failure modes which identifies each type of failure mode, and assigns a numeric risk level to the failure mode…; ¶ [0054]

Regarding claims 5 and 15, Joyce (Figs. 1 -2B) discloses wherein the maximum allowable time is determined in inverse proportion to the final risk degree (…The vehicle 12 computer 20 may include a first table of failure modes which identifies each type of failure mode, and assigns a numeric risk level to the failure mode…; ¶ [0054] and [0055]-[0057]).

Regarding claims 6 and 16, Joyce (Figs. 1 -2B) discloses wherein the vehicle travel status information includes at least one of positioning signal information, vehicle exterior information, vehicle interior information, or precise map information, wherein the vehicle exterior information includes at least one of radar sensing information, lidar sensing information, or external camera capture information, and wherein the vehicle interior information includes at least one of indoor camera capture information or driver bio-sensing information ([0023] The sensors 22 may be programmed to collect data related to the vehicle 12 and the environment in which the first vehicle 12 is operating. By way of example, and not limitation, sensors 22 may include altimeters, cameras, LiDAR, radar, ultrasonic sensors, infrared sensors, pressure sensors, accelerometers, gyroscopes, temperature sensors, pressure sensors, hall sensors, optical sensors, voltage sensors, current sensors, mechanical sensors such as switches, etc.).

Regarding claims 8 and 18, Joyce (Figs. 1 -2B) discloses wherein the system status information includes at least one of braking system information, stability control system information, steering system information, shift system information, driving system information, camera system information, tire pressure measurement system information, fuel tank sensing system information, battery management system information, rain sensing system information, system information of a sensor for sensing a region ahead of the vehicle, or autonomous driving controller status information ([0023] The sensors 22 may be programmed to collect data related to the vehicle 12 and the environment in which the first vehicle 12 is operating. By way of example, and not limitation, sensors 22 may include altimeters, cameras, LiDAR, radar, ultrasonic sensors, infrared sensors, pressure sensors, accelerometers, gyroscopes, temperature sensors, pressure sensors, hall sensors, optical sensors, voltage sensors, current sensors, mechanical sensors such as switches, etc.).

Regarding claims 9 and 19, Joyce (Figs. 1 -2B) discloses wherein the actuator includes at least one of an electric parking brake (EPB), an electronic stability control (ESC), a motor driven power steering (MDPS), a transmission control unit (TCU), or an engine management system (EMS) (The one or more controllers 24 for the vehicle 12 may include known electronic control units (ECUs) or the like including, as non-limiting examples, an engine controller; Joyce at ¶ [0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al. (US 20180046182 A1, hereinafter “Joyce”) as applied to claims 1 and 6 above, in view of Abbas et al. (US 20170297565 A1).
Regarding claims 7 and 17, Joyce does not explicitly teach wherein the method further comprises: determining a driver status based on the vehicle interior information, wherein the risk degree is determined further based on the driver status determination. However, Abbas teaches or at least suggests determining a driver status based on the vehicle interior information, wherein the risk degree is determined further based on the driver status determination (FIG. 3 is a flow chart illustrating an exemplary process 151 that can be executed according to programming in the computer 12 to determine an occupant status and whether the occupant is able and willing to take control of the autonomous vehicle 8 in the event of a failure of nominal vehicle 8 operation.; Abbas at ¶ [0043] and (… the computer 12 updates the occupant with a vehicle 8 status, for example, where the vehicle 8 is located, a vehicle 8 status, for example, the issue detected with the vehicle 8, the current route, the location of potential parking areas, etc.; Abbas at ¶ [0048]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce to include determining a driver status based on the vehicle interior information, as taught by Abbas in order to ensure simple and reliable operation of the autonomous vehicle parking system.

Regarding claim 10 and 20. Joyce does not explicitly teach wherein as the risk degree is higher, the failure safety strategy is determined for performing deceleration control with a large deceleration amount. However, Abbas teaches or at least suggests wherein as the risk degree is higher, the failure safety strategy is determined for performing deceleration control with a large deceleration amount (FIG. 3 is a flow chart illustrating an exemplary process 151 that can be executed according to programming in the computer 12 to determine an occupant status and whether the occupant is able and willing to take control of the autonomous vehicle 8 in the event of a failure of nominal vehicle 8 operation.; Abbas at ¶ [0043] and (… the computer 12 updates the occupant with a vehicle 8 status, for example, where the vehicle 8 is located, a vehicle 8 status, for example, the issue detected with the vehicle 8, the current route, the location of potential parking areas, etc.; Abbas at ¶ [0048]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce to include the failure safety strategy is determined for performing deceleration control with a large deceleration amount, as taught by Abbas in order to ensure simple and reliable operation of the autonomous vehicle parking system.
 
Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663